Citation Nr: 1432517	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-46 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a compensable rating for a right hand disability for accrued benefits purposes.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to March 1983, but only his service from May 1972 to December 1979 was completed under honorable conditions.  The Veteran died in January 2008.  The appellant is the Veteran's surviving common-law spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, wherein the RO denied the appellant's claims.

The above claims were remanded by the Board for further development in September 2012.  The matter again is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2012 Board remand directed that the appellant be contacted to obtain properly executed, separate VA Form 21-4142s, "Authorization and Consent to Release Information to the Department of Veterans Affairs."  The Appeals Management Center (AMC) complied with that requirement by letter and, in response, the appellant provided multiple Form 21-4142s, to include one for the UAB Medical Center in Montgomery, Alabama.  The AMC subsequently made multiple efforts to obtain records from UAB Medical Center, but did not receive any response.  As such, the AMC continued the denial of the above claims in March 2013 and April 2013 SSOCs.  

Since the April 2013 SSOC, however, treatment records from UAB Medical Center have been associated with the claims file.  As these records were not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration and in the absence of a representative that the Board could contact for such a waiver, the Board concludes that a remand is necessary for the AOJ to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

After considering all new evidence of record since the April 2013 SSOC, specifically to include the private treatment records from the UAB Medical Center, and conducting any development deemed appropriate, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



